Citation Nr: 0720762	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  04-23 664	)	DATE
	)
	)


On appeal from the 
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to a separate compensable evaluation for tinnitus 
in each ear.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1971 to 
January 1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  An appeal was perfected in May 2004.

The Board notes that the veteran's request to withdraw his 
appeal, dated October 27, 2004, was received by the RO on 
November 2, 2004.  A hand-written notation dated November 2, 
2004, indicates that the letter with attached correspondence 
had been forwarded to the Board.  A copy of the veteran's 
withdrawal was received at the Board on November 17, 2004.  
Also of record is a June 14, 2007, Motion to Withdraw Claim, 
received from the veteran's representative with a copy of the 
veteran's original October 27, 2004, correspondence attached.  
The motion was received at the Board on June 15, 2007.


FINDING OF FACT

On November 17, 2004, prior to the promulgation of a Board 
decision in the appeal, the Board received notification from 
the appellant's authorized representative that the appeal for 
a separate compensable evaluation for tinnitus in each ear 
was being withdrawn.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204 (2006).  The appellant has withdrawn from 
appeal the captioned issue of entitlement to a separate 
compensable evaluation for tinnitus in each ear.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


